NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUN ZHENG,                                      No.    15-71778

                Petitioner,                     Agency No. A088-894-427

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Jun Zheng, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to the date Zheng left his hometown, whether his father

paid the bail bond, and a discrepancy between his testimony and declaration as to

“Teacher Jin” who introduced Zheng to Christianity. See id. at 1048 (adverse

credibility finding reasonable under the totality of the circumstances). Zheng’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony, in this case,

Zheng’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Zheng’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Zheng does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be




                                         2                                   15-71778
tortured by or with the consent or acquiescence of a public official in China. See

id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-71778